Citation Nr: 0739768	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-13 189	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision by the RO in 
Philadelphia, Pennsylvania.  By that decision, the RO granted 
service connection for left ear hearing loss, but denied 
service connection for right ear hearing loss and tinnitus.  
After the decision was entered, the case was transferred to 
the jurisdiction of the RO in Cleveland, Ohio.

In January 2007, the veteran was notified of the time and 
place of a Board hearing he had requested in connection with 
the present appeal.  See 38 C.F.R. § 20.704(b).  He failed to 
report, however, and no motion for rescheduling has been 
received.  Accordingly, the Board will process his appeal as 
though the request for hearing has been withdrawn.  38 C.F.R. 
§ 20.704(d).

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

In February 2005, a VA examiner concluded that the veteran's 
right ear hearing loss and tinnitus could not be attributed 
to military noise exposure.  In so concluding, the examiner 
referenced, among other things, a hearing test purportedly 
conducted on August 11, 1969 that contained results for the 
frequencies 500-2000 and 4000 Hertz.  The claims file 
contains no such report.  Rather, the record shows that the 
veteran's earliest hearing test was performed at pre-
induction on September 2, 1969, and that testing at that time 
was performed at all relevant frequencies, including 3000 
Hertz, bilaterally.  Significantly, the record also shows 
that the veteran's hearing was tested in November and 
December 1971, in connection with his separation from 
service, and that he was found to exhibit, among other 
things, a "very minimal HF (high frequency) loss" at 8000 
cps (cycles per second, or Hertz), bilaterally, as well as a 
40 decibel loss in the left ear at 4000 Hertz.  Those results 
are not discussed in the examiner's February 2005 opinion.  
In addition, the examiner erroneously noted that the veteran 
had served on active duty until April 1972.  In light of the 
discrepancies contained in the February 2005 report, the 
Board finds it necessary to afford the veteran a new 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  A remand is required.  38 C.F.R. 
§ 19.9 (2007).

The veteran has testified that he has received all of his 
treatment for hearing loss and tinnitus at the VA Medical 
Center (VAMC) in Dayton, Ohio.  The report of the February 
2005 VA examination suggests that he underwent a hearing test 
on September 25, 2001.  There is no record of that test in 
the claims file.  On remand, efforts should be made to obtain 
a copy of that test (if such a test was indeed conducted) as 
well as any other additional evidence from the VAMC in Dayton 
that may be relevant to the issues on appeal, including any 
records of relevant treatment the veteran may have received 
since February 9, 2005; the date of the most recent clinical 
report of record.  38 U.S.C.A. § 5103A(b) and (c) (West 
2002); 38 C.F.R. §§ 3.159(c)(2) and (3); Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA is charged with 
constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Take action to ensure that all relevant 
records of the veteran's treatment at the 
VAMC in Dayton, Ohio are associated with the 
claims file, including the report of any 
hearing test he may have undergone on 
September 25, 2001, and any records of 
relevant treatment he may have received for 
hearing loss and/or tinnitus since February 
9, 2005, following the procedures set forth 
in 38 C.F.R. § 3.159.  The evidence obtained 
should be associated with the claims file.

2.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an audiometric examination by 
an examiner other than the one who examined 
him for compensation purposes in February 
2005.  After reviewing the claims file, 
examining the veteran, and conducting 
audiometric and speech discrimination 
(Maryland CNC) testing of both ears, the new 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran's tinnitus and/or 
right ear hearing loss can be attributed to 
service, to include any in-service exposure 
to noise.  In so doing, the examiner should 
comment on the significance, if any, of the 
fact that in December 1971, when the veteran 
was examined in connection with his 
separation from service, he was found to 
exhibit, among other things, a "very minimal 
HF (high frequency) loss" at 8000 Hertz, 
bilaterally, as well as a 40 decibel loss in 
the left ear at 4000 Hertz.  The examiner 
should also discuss the medical principles 
underlying any possible association between 
the veteran's tinnitus and the left ear 
hearing loss for which the veteran is already 
service connected.  See, e.g., Harrison's 
Principles of Internal Medicine 182 (Dennis 
L. Kasper et al. eds., 16th ed. 2005) 
(indicating that the cause of tinnitus can 
usually be determined by finding the cause of 
the associated hearing loss).  A complete 
rationale should be provided.

3.  Thereafter, take adjudicatory action on 
the claims here in question.  If the benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

